               Case 1:19-mj-06461-MPK Document 3-2 Filed 10/09/19 Page 1 of 4



                         AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT
             I, Peter J. Brady, having been duly sworn, hereby depose and state as follows:

             1.      I have served as a Special Agent with the U.S. Department of State, Diplomatic

      Security Service (“DSS”), since July 2018. I completed a training program in conducting

      criminal investigations at the Federal Law Enforcement Training Center in Brunswick, Georgia

      and Basic Special Agent Course with DSS in Winchester, West Virginia. I have undergraduate

      and graduate degrees from the University of Central Florida. My current duties include

      conducting investigations involving the fraudulent acquisition, production, and misuse of U.S.

      and foreign passports, U.S. visas and identity documents. I am familiar with the methods,

      routines, and practices of document counterfeiters, vendors, and other persons who fraudulently

      obtain or assume false identities.

             2.      Based on my training and experience, I know that it is a violation of Title 18,

      United States Code, Section 1542, for a person to willfully and knowingly make any false

      statement in an application for a passport with intent to induce or secure the issuance of a

      passport under the authority of the United States.

             3.      I submit this affidavit in support of a criminal complaint charging Alexander

      MEJIA Garcia (“MEJIA”) with one count of False Statement in Passport Application, in

      violation of Title 18, United States Code, Section 1542.

             4.      The facts herein are based on my investigation and a review of reports written by

      law enforcement officers during this investigation and my conversations with them. In

      submitting this affidavit, I have not included every fact known to me regarding this investigation.

      Instead, I have included only those facts that I believe are sufficient to establish probable cause.




SBU
               Case 1:19-mj-06461-MPK Document 3-2 Filed 10/09/19 Page 2 of 4



                                                 Investigation

             5.      On February 19, 2010, an individual submitted an application for a United States

      Passport at the United States Post Office in Roxbury, Massachusetts. He attached his photograph

      to the application. He represented on the application that he was the following person:

                                                 Name: E.S.O.
                                          Date of Birth: xx/xx/1984
                                    Place of Birth: Rio Piedra, Puerto Rico
                                    Social Security Number: xxx-xx-3667


             6.      The applicant supported his application with a birth certificate for E.S.O., DOB

      xx/xx/1984, born in Rio Piedras, Puerto Rico, and a Massachusetts driver’s license in the name

      E.S.

             7.      The applicant signed the passport application under penalty of perjury,

      representing that he was “a citizen or non-citizen national of the United States;” that all of the

      information on the application was true and accurate; and that he had not “knowingly and

      willfully made false statements or included false documents in support of this application.”

             8.      Department of State officials reviewing the application identified possible fraud

      indicators and forwarded the passport application to DSS Boston Field Office for investigation.

      On April 15, 2010, the purported E.S.O. was interviewed by agents at the Boston Field Office.

      During that interview, the purported E.S.O. provided Puerto Rican license # xxxx693 as proof of

      identity. The purported E.S.O. voluntarily gave his fingerprints for examination. No criminal

      history was discovered based on the fingerprints. On April 20, 2010, U.S. Passport # xxx xxx

      782 and U.S. Passport Card # xxxxx5578 were issued to the purported E.S.O.

             9.      Government travel records show that US Passport # xxx xxx 782 was presented at

      the United States Port of Entry at Logan Airport on May 8, 2018. This was the return leg from a




SBU
               Case 1:19-mj-06461-MPK Document 3-2 Filed 10/09/19 Page 3 of 4



      flight from the Dominican Republic. Government travel records further show that US Passport #

      xxx xxx 782 also was presented at the United States Port of Entry at George Bush International

      Airport on April 25, 2010. This was the return leg from a flight from Mexico.

             10.     On July 18, 2019, an agent conducted a computer database search of the agency

      that issues licenses in Puerto Rico and determined that the Puerto Rico license presented by the

      purported E.S.O. during his interview on April 15, 2010, was fraudulent.

             16.     Agents obtained a Puerto Rico identification card for the true E.S.O., born in Rio

      Piedras, Puerto Rico, with the same date of birth and Social Security Number as those listed on

      the passport application. Agents also obtained a Puerto Rico voter registration card for E.S.O.

      with the same date of birth and Social Security Number as those listed on the passport

      application. The identification card and the voter registration card each contained a photograph

      of the true E.S.O. I compared the photographs on the two cards and determined that the cards

      depicted the same person. I also compared those two photographs with the photograph

      submitted with the passport application in 2010 and determined that the male in the passport

      application photograph was not the male depicted in the identification card and the voter

      registration card photographs.

             17.     On August 22, 2019, DSS agents located and interviewed the true E.S.O. The

      individual interviewed is the same person depicted in the Puerto Rico identification and voter

      registration cards.

             18.     Agents also interviewed S.S.G., the common law wife of the true E.S.O, who

      identified the male in the passport photo as “Alexander.” S.S.G. stated that “Alexander” is a

      Dominican that has children with I.V.I., who was S.S.G.’S childhood friend.




SBU
               Case 1:19-mj-06461-MPK Document 3-2 Filed 10/09/19 Page 4 of 4



             19.     Agents obtained a Dominican Junta Central Electoral record (cedula) for

      Alexzander MEJIA Garcia, born November 15, 1984, in Santo Domingo, Dominican Republic. I

      have compared the photograph in the cedula to the photograph submitted with the passport

      application and they are clearly the same person.

             20.     A Worcester Police Department analyst compared prints submitted by a person

      claiming to be E.S. during a 2009 arrest by the Milton Police Department to prints from the

      Alexander MEJIA Garcia cedula. It was determined based on that comparison that both sets of

      prints came from the same person.

             21.     Based on the foregoing, I have probable cause to believe that, on or about

      February 19, 2010, Alexander MEJIA Garcia committed the offenses of False Statement in

      Passport Application, in violation of Title 18, United States Code, Section 1542.




                                                   PETER J. BRADY
                                                   Special Agent
                                                   Homeland Security Investigations




      Sworn to before me this 9th day of October, 2019.




                                                          ______________________________
                                                          HON. M. PAGE KELLEY
                                                          United States Magistrate Judge
                                                          District of Massachusetts




SBU
